Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 19, 2019

                                      No. 04-19-00602-CV

  Christopher John LOCASCIO, Matthew Locascio, Remy John Locascio and Sara Locascio,
                                    Appellants

                                                v.

    Manuel ZAMORA, Jr., Amelia Zamora, and James W. Volberding, Receiver for Charles
                                     Locascio,
                                     Appellees

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-19983
                         Honorable Norma Gonzales, Judge Presiding

                                         ORDER
        On September 21, 2019, appellee James W. Volberding, receiver for Charles Locascio,
filed a motion to dismiss this appeal for want of jurisdiction. On September 26, 2019, appellees
Manuel Zamora and Amelia Zamora filed a separate motion to dismiss for want of jurisdiction.
Appellants Christopher Locascio, Matthew Locascio, Remy Locascio, and Sarah Locascio had
ten days to respond to the motions before we could hear or determine the motions, pursuant to
Rule 10.3 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 10.3(a). Appellants
did not respond to either motion within ten days of their filings and have not responded to either
motion to date. In light of the potentially dispositive issues raised in the motions, we ORDER
that appellants may file responses to appellees’ motions on or before December 2, 2019.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of November, 2019.


                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court